DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-14 is/are pending.  Claim(s) 12 is/are withdrawn.  
Response to Arguments
Applicant’s arguments, filed 11/29/2020, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive with respect to the rejections at #s 11, 13-16, 19-20, 21 (for claims 6-7), 22, and 24-27 in the 9/1/2020 Office Action.  The 35 USC 112(b) rejections at #s 12, 17-18, 21 (for claim 3), 23, and 28 in the 9/1/2020 Office Action has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments, with respect to the 35 USC 112(b) rejections, filed 11/29/2020 have been fully considered but they are not persuasive. 
Features are considered inherent when there is only one possible option for the structure.  For example, the optical axis is defined as that passing centrally through the native lens of the eye in an anterior posterior direction within the body.  There are no other possible positions/locations for the optical axis.  The circumference of a cylinder does not change when it is moved from one location to another and there is only ever one value for the cylinder, without further processing of the structure (such as compression).  
However, Applicant's design encompasses many options for each argued parameter/feature and each arrangement having different values for the argued features, such as astigmatism to be corrected (and therefore location of the main axis of that astigmatism), correcting power, angles, sizes, directions of magnitudes, locations/sizes of vectors.  For example, it is clear that the placement of the lens impacts the angles and directions of the corrections and therefore the overall correction itself (positions in claims are not known or fixed to only one possible option).  These 

Applicant's arguments, with respect to the prior art, filed 11/29/2020 have been fully considered but they are not persuasive. 
For claim 1, Chaudhary does not teach "residual Rx" is taken as a post-operative, corrective lens prescription.  The "residual" Rx must be measured after as "residual" means the remaining amount and "Rx" is a prescription.  Therefore, a "residual Rx" must be the remaining prescription after the procedures disclosed.  Further, claim 1 does not require any feature beyond the information.  Therefore, as Chaudhary calculates the remaining Rx, it is present regardless of the term name used to describe it.  
Applicant's argument that Chaudhary also teaches a lens with no residual Rx are moot as this embodiment was not used for the rejection of record.  Further, Chaudhary teaches each of Figures 8-9 and 10's embodiments have a residual Rx that is non-zero (as listed in each Figure).  
Applicant's argues that the "primary incision" is the "astigmatism to be corrected".  This is incorrect.  The primary incision generates the "astigmatism to be corrected" (e.g. Chaudhary, abstract, "to treat an astigmatism of an eye based on the initial primary o; 14o is not at either of 0o or 180o and is therefore off-axis.
Applicant argues that Chaudhary's abstract does not support "the vector sum comprises the sum of a first vector and a second vector".  The abstract was cited to show that there are two vector sums (for the toric IOL and the relaxing incision) present in the method of Chaudhary.  
Applicant argues that Chaudhary does not teach section (i), sub-section (ii) {now sub-section (2)}.  Applicant argues that the angle recited must be that of the "first off-axis position in the eye".  The claim language is "an angle, relative to the vector sum".  There is no requirement the angle be associated with any particular feature.  Therefore, as currently claimed, there must be an angle that is twice the angle of the first off-axis position, which is the angle meeting the claim language.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the angle recited must be that of the "first off-axis position in the eye") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Chaudhary does not teach "a toric IOL placed at an off-axis portion relative to the astigmatism to be corrected".  As broadly claimed, there is no axis defined for the “off-axis” position to be relative to.  Therefore, any position is off-axis relative to all angles other than 0o and 180o.  Further, the post surgically induced o.  14o is not at either of 0o or 180o relative to the toric IOL's position and is therefore off-axis.    
Applicant argues Chaudhary does not teach an angle that is twice the off-axis angle.  As broadly claimed such an angle inherently exists (off-axis angle multiplied by two).  The angle claimed has no relationship to the structure claimed.  This response applies to the angles in each of sections (as amended) (i) and (ii).  
With respect to the sub-section (ii) {now amended as (2)} of section (i), Applicant argues Chaudhary's Pri Inc Loc is not the astigmatism.  The location represented by the Pri Inc Loc is the location of the incision generating the astigmatism.  Further, Applicant argues the RI is not off-axis.  As noted supra, the post surgically induced astigmatism (post SIA) is 39.686@14o.  14o is not at either of 0o or 180o relative to the RI's position and is therefore off-axis.
With respect to claims 4-5, Applicant restates the arguments for claim 1 already presented.  These are discussed supra. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 6-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 13-15 of U.S. Patent No. 10,398,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘544 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the magnitude and direction".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a magnitude and a direction”, in the first instance for each vector.
Claim 1 recites the limitation "the astigmatism correcting power".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination 
Claims 1 and 11 each recites the limitation "the main axis".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a main axis”, in the first instance of this term.
Claim 1 recites the limitation "the angle of the first off-axis position".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an angle of the first off-axis position”, in the first instance of this term.
Claim 1 recites the limitation "the angle of the second off-axis position".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an angle of the second off-axis position”, in the first instance of this term.
Claim 3 recites the limitation "the magnitude of the vector sum".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes this issue will be corrected if the rejection supra for claim 1 relating to this language is address appropriately. 
Claim 3
Claims 6-7 each recites the limitation "the corneal plane".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a corneal plane”.
Claim 5 recites the limitation "the corrective lens".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a corrective lens”.  The Examiner notes changing the dependency of this claim to depend from claim 4 would also overcome this rejection. 
Claims 6-7 and 9-10 each recites the limitation "the astigmatism correcting power of the toric IOL".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes this issue will be corrected if the rejection supra for claim 1 relating to this language is address appropriately.
Claim 8 recites the limitation "the index of refraction".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an index of refraction”.
Claims 9-10 each recites the limitation "the astigmatism correcting power of the RI".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes this issue will be corrected if the rejection supra for claim 1 relating to this language is address appropriately.
Claim 11
Claim(s) 2, 4, and 13-14 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11, and 13-14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chaudhary, et al (Chaudhary) (US 2015/0046094 A1).
Regarding Claim 1, Chaudhary teaches a method for determining a post-operative lens prescription for an astigmatic eye (e.g. abstract; the determination of the combination of the incision location and the toric lens choice provides the prescription, which is the residual Rx seen in Figures 5-10, lower left, as shown), the method comprising determining the difference between (a) the magnitude and direction of an astigmatism to be corrected, and (b) the magnitude and direction of a vector sum, wherein the difference corresponds to the post-operative, corrective lens prescription for the astigmatic eye (the IOL and the RI are determined based on the primary incision’s position; the IOL and RI each have a magnitude and direction and their sum provides the remaining astigmatism after their combination), wherein the vector sum comprises the sum of a first vector and a second vector (from the IOL and RI discussed for the limitation immediately preceding , and wherein: 
(i) the first vector sum comprises: (1) a magnitude that corresponds to the astigmatism correcting power of a toric intraocular lens (IOL) placed at a first off-axis position in the eye relative to the main axis of the astigmatism to be corrected (e.g. Figure 8; the astigmatism to be corrected results from the primary incision at 180o (Pri Inc Loc), the magnitude and angle of the first (IOL), vector is the list of lens options labelled “New Toric IOL recommendation”; the angles of the toric lenses are 104o or 14o, each of which are off-axis; as broadly claimed, there is no axis defined for the “off-axis” position to be relative to, therefore, any position is off-axis relative to all angles other than 0o and 180o; further, the post surgically induced astigmatism (post SIA) is 39.686@14o; 14o is not at either of 0o or 180o and is therefore off-axis), and (2) a first angle, relative to the vector sum, that is twice the angle of the first off-axis position relative to the main axis of the astigmatism to be corrected (as broadly claimed the first angle is not required to be part of the vector sum and is only required to be positioned “relative” to the sum, the first angle is not defined and can be any angle); and 
(ii) the second vector sum comprises: (1) a magnitude that corresponds to the astigmatism correcting power of a relaxing incision (RI) placed at a second off-axis position in the eye relative to the main axis of the astigmatism to be corrected (e.g. Figure 8; the astigmatism to be corrected results from the primary incision at 180o (Pri Inc Loc), the magnitude and angle of the second, RI, vector is the “New RI length recommendation”, which shows both magnitude and angle; the angles o or 284o; as broadly claimed, there is no axis defined for the “off-axis” position to be relative to; therefore, any position is off-axis relative to all angles other than 0o and 180o), and (2) a second angle, relative to the vector sum, that is twice the angle of the second off-axis position relative to the main axis of the astigmatism to be corrected (as broadly claimed the second angle is not required to be part of the vector sum and is only required to be positioned “relative” to the sum; however, the Chaudhary prior art teaches adjusting the IOL and RI parameters to optimize the residual astigmatism; therefore, the program is designed to predict a second angle that is within the vector sum that is twice the angle of the second off-axis position relative to the main axis of the astigmatism to be corrected).

Regarding Claim 2, the astigmatism to be corrected comprises surgically induced astigmatism existing prior to the toric IOL and RI placement (e.g. [0015], incision where IOL is implanted is taken into account). 
Regarding Claim 3, the vector sum comprises the effective astigmatism correcting power of the lens at a corneal plane of the astigmatic eye (there is inherently a power correction at this plane once the IOL is implanted and the RI(s) have been made). 
Regarding Claim 6, the astigmatism correcting power is the astigmatism correcting power of the toric IOL is determined at the corneal plane (). 
Regarding Claim 7, the power is determined using anatomical distances within the eye (e.g. [0018], the parameters are based on measurements at the patient’s eye). 
Claim 8, the IOL is selected based on the residual astigmatism value (discussed supra; the goal is to minimize this parameter, therefore, the IOL’s selection is dependent on this variable).
Regarding Claim 9, the IOL or RI astigmatism correcting power is 2.25 D (e.g. Figure 8, “IOL ideal toricity”). 
Regarding Claim 10, the IOL and RI astigmatism correcting power is 2.25 + 0.411 D = 2.661D, which is about 2.5 and about 2.75; (42.111-41.700 = 0.411 D contribution of the incision) (e.g. Figure 8). 
Regarding Claim 11, the astigmatism correcting axis of the IOL is less than 180o relative to the main axis of astigmatism (e.g. Figure 8; IOL at 104o, main axis at 180o), and the astigmatism correcting axis of the RI is more than 180o relative to the main axis of astigmatism (e.g. RI at 104o, main axis at 180o; as broadly claimed, the RI is each 76o and 284o from 180o). 
Regarding Claim 13, the RI intersects one or more meridians distinct from one or meridians intersecting an incision for implanting the IOL (e.g. [0023]). 
Regarding Claim 14, the difference < 0.5 diopters (e.g. Figure 8, the residual amount is the difference). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhary, et al (Chaudhary) (US 2015/0046094 A1) as discussed supra and further in view of Buckland, et al (Buckland) (US 2015/0031993 A1).
Regarding Claims 4-5, although Chaudhary determines the residual prescription after use of the combination of a toric IOL and RI (discussed supra for claim 1), Chaudhary discloses the invention substantially as claimed but fails to teach the method comprises incorporating the post-operative, corrective lens prescription in a corrective lens. 
Buckland teaches correcting residual errors with eyeglasses (e.g. [0068]). 
Buckland and Chaudhary are concerned with the same field of endeavor, namely methods of providing corrections for refractive errors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudhary such that the residual astigmatism is corrected by prescription glasses as taught by Buckland in order to fully correct the refractive errors (e.g. Buckland, [0068]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/9/2021